

117 HR 3104 IH: Get Americans Back To Work Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3104IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Johnson of South Dakota (for himself, Mr. Armstrong, Mr. Steube, Mrs. Hinson, Mr. Weber of Texas, Mr. Feenstra, Mrs. Harshbarger, Mr. Burchett, Mr. Williams of Texas, Mr. Hice of Georgia, Mr. Gibbs, and Mr. Rouzer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo shorten the extension, and the amount, of Federal Pandemic Unemployment Compensation in order to get Americans back to work.1.Short titleThis Act may be cited as the Get Americans Back To Work Act.2.Shortening of the extension, and reducing the amount, of Federal pandemic unemployment compensation(a)In generalSection 2104(e)(2) of the CARES Act (15 U.S.C. 9023(e)(2)) is amended by striking September 6, 2021 and inserting June 30, 2021.(b)AmountSection 2104(b)(3)(A) of such Act (15 U.S.C. 9023(b)(3)(A)) is amended—(1)in clause (ii), by striking September 6, 2021 and inserting May 31, 2021; and(2)by adding at the end the following:(iii)For weeks of unemployment ending after May 31, 2021, and ending on or before June 30, 2021, $150..